Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6-7, 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar (US: 20070094439) in view of  Hiew (US 20090190277) and further in view of Examiner’s Official Notice (EON). 
With regard claim 1, Kumar disclosed A removable bootable drive (RBD) device (abstract; fig 1-9) comprising: an RBD housing (RBD housing shown in fig 1-3); a quick-insertion guide formed in the RBD housing (at least 102 and/or associated structure allow for the device to be inserted and stayed on the target housing; Examiner consider a quick-insertion guide); a robust RBD interface coupled to the RBD housing (the interface on or inside 102 for interfacing to the computer); a storage device coupled to the robust RBD interface (paragraph [7]-[15]; fig 2-4), wherein the storage device has boot software and operating system software stored thereon (fig 4-9; paragraph [7]-[12]); wherein, in operation, the device provides a useful grip (at least fig 1-2) for an entity performing a task of mating the quick-insertion guide with a corresponding portion of a small form factor (SFF) device (at least fig 1) to facilitate operationally coupling the robust RBD interface with a corresponding power and data interface of the SFF device (fig 4-9; paragraph [7]-[12]), wherein, when the SFF device and RBD device are operationally combined to form an SFF computing device, the SFF computing device is bootable using the boot software and the SFF computing device operates in accordance with the operating system software (fig 4-9; paragraph [7]-[12]).
Kumar lacks teaching: a finger grip coupled to the RBD housing; the storage device includes an M Dot Two (M.2) drive or a Serial AT Attachment (SATA) drive.
Hiew teaches a RBD comprising: a finger grip coupled to the RBD housing (examiner consider any projection/structure on the housing allowed user’s finger to grip is a finger grip; at least 193; and/or other structure can be gripped by a user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (above discussed tab) and modify to previous discussed structure so as to further allow better protect the device for the modified structure and/or allow user to easily handle the device. 
Kumar in view of Hiew disclosed all the subject matter except for the storage device includes an M Dot Two (M.2) drive or a Serial AT Attachment (SATA) drive.
Examiner took official notice (EON) that this feature (the storage device includes an M Dot Two (M.2) drive or a Serial AT Attachment (SAT A) drive) is well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature and modify (modified with the M Dot Two (M.2) drive or a Serial AT Attachment (SAT A) drive which are all standards) to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further support the standard or reduce the cost by using the known standard for the modified structure. (admitted prior art as discussed in the previous office action, see MPEP 2144.03)

With regard claim 2, modified Kumar further disclosed the storage device includes a solid state drive (SSD) (paragraph [34]-[42]).
With regard claim 3, modified Kumar further disclosed the storage device includes an internal drive enclosed within the RBD housing (at least fig 2-6).
With regard claim 5, modified Kumar further disclosed the robust RBD interface is formed of a sturdy material (at least fig 2; Examiner consider the interface allow user to use it more than one time which is a sturdy material).
With regard claim 7, modified Kumar further disclosed a first end of the RBD housing is narrower than a second end of the RBD housing to form a chamfered housing (at least fig 2).

With regard claim 10, modified Kumar further disclosed the quick-insertion guide includes a quick- insertion groove or a protrusion (at least fig 2, at least a protrusion; and/or groove to receive the connect structure).
With regard claim 6, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the robust RBD interface is formed of polymethyl methacrylate (PMMA), polycarbonate, or modified PMMA or polycarbonate.
Examiner took official notice (EON) that the feature (the robust RBD interface is formed of polymethyl methacrylate (PMMA), polycarbonate, or modified PMMA or polycarbonate) is well known. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the robust RBD interface is formed of polymethyl methacrylate (PMMA), polycarbonate, or modified PMMA or polycarbonate) and modify to previous discussed structure (with the robust RBD interface is formed of polymethyl methacrylate (PMMA), polycarbonate, or modified PMMA or polycarbonate materials). The motivation to modify the previous discussed structure with EON feature is to further reduce the cost by using the known materials for the modified structure. (admitted prior art as discussed in the previous office action, see MPEP 2144.03)
With regard claim 9, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a Radio Frequency Identifier (RFID) chip or a radio opaque identifier.
Examiner took official notice (EON) that this feature (a Radio Frequency Identifier (RFID) chip or a radio opaque identifier) is well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a Radio Frequency Identifier (RFID) chip or a radio opaque identifier) and modify to previous discussed structure (modified with a Radio Frequency Identifier (RFID) chip or a radio opaque identifier). The motivation to modify the previous discussed structure with EON feature is to further provide RFID to determine/sensor the modified structure. (admitted prior art as discussed in the previous office action, see MPEP 2144.03)



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The Office Action states "Examiner took official notice (EON) that this feature (the storage device includes an M Dot Two (M.2) drive or a Serial AT Attachment (SAT A) drive) is well known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature and modify to previous discussed structure." Office Action, p. 4. However, in accordance with the above recited requirements of the MPEP, the facts asserted as well-known must be capable of instant and unquestionable demonstration as being well-known, and that is not the case here. More specifically, Kumar is primarily directed to an external portable storage device (e.g., USB device). Kumar, Abstract and para. [0031]. Applicant points out that M Dot Two (M.2) drives and Serial AT Attachment (SATA) drives are primarily internal storage devices, and are not compatible with USB interfaces (e.g., the USB interfaces of Kumar). Accordingly, it would not have been obvious to combine M Dot Two (M.2) drives or Serial AT Attachment (SATA) drives with the external USB storage devices of Kumar, let alone have been "capable of instant and unquestionable demonstration as being well-known," as required by the MPEP. Accordingly, it is not appropriate to take Official Notice with respect to this limitation of claim 1” (pages 5 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Kumar in view of Hiew disclosed all the subject matter except for the storage device includes an M Dot Two (M.2) drive or a Serial AT Attachment (SATA) drive.
Examiner took official notice (EON) that this feature (the storage device includes an M Dot Two (M.2) drive or a Serial AT Attachment (SAT A) drive) is well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature and modify (modified with the M Dot Two (M.2) drive or a Serial AT Attachment (SAT A) drive which are all standards) to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further support the standard or reduce the cost by using the known standard for the modified structure. (admitted prior art as discussed in the previous office action, see MPEP 2144.03). Examiner invite Applicant to review the MPEP 2144.03. 
With respect to the Applicants’ remarks that, “For at least the reasons above, the Official Notices and the assertions of admitted prior art applied by the Examiner are improper, and the cited references, both individually and in combination, fail to teach all of the claimed features. Accordingly, Applicant submits that claim 1 is allowable. Claims 6 and 9 are also allowable for the reasons discussed above, and also because they depend from an allowable base claim. Claims 2, 3, 5, 7 and 10 are allowable at least because they depend from an allowable base claim, and potentially other reasons as well. Accordingly, Applicant requests that the rejections be withdrawn” (pages 7 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Examiner took official notice (EON) that the feature (the robust RBD interface is formed of polymethyl methacrylate (PMMA), polycarbonate, or modified PMMA or polycarbonate) is well known. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the robust RBD interface is formed of polymethyl methacrylate (PMMA), polycarbonate, or modified PMMA or polycarbonate) and modify to previous discussed structure (with the robust RBD interface is formed of polymethyl methacrylate (PMMA), polycarbonate, or modified PMMA or polycarbonate materials). The motivation to modify the previous discussed structure with EON feature is to further reduce the cost by using the known materials for the modified structure. (admitted prior art as discussed in the previous office action, see MPEP 2144.03) Examiner invite Applicant to review the MPEP 2144.03.
Examiner took official notice (EON) that this feature (a Radio Frequency Identifier (RFID) chip or a radio opaque identifier) is well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a Radio Frequency Identifier (RFID) chip or a radio opaque identifier) and modify to previous discussed structure (modified with a Radio Frequency Identifier (RFID) chip or a radio opaque identifier). The motivation to modify the previous discussed structure with EON feature is to further provide RFID to determine/sensor the modified structure. (admitted prior art as discussed in the previous office action, see MPEP 2144.03) Examiner invite Applicant to review the MPEP 2144.03.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841